DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/08/2022 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 26 and 33 has/have been amended and claim(s) 1-25 has/have been cancelled. Claims 26-38 are now pending and have been considered below. 

Response to Amendment
The previous claim objections have been withdrawn in light of applicant's amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 26-31 and 33-37, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mei (U.S. Patent No. 7,171,790).
As per claim 26, Mei teaches a bottom indexing support structure (1; figure 2) comprising: a. a base (annotated figure 2 below) having a first flange (annotated figure 2) extending horizontally (annotated figure 2), wherein a distal end of said first flange is secured to a top edge of a first side member (annotated figure 2); b. a spine (annotated figure 2) engaged with said base (annotated figure 2), wherein said spine extends upward from a center of said base (annotated figure 2), and wherein said spine is generally perpendicular with respect to said base (annotated figure 2); c. a first rail (annotated figure 2) extending from a terminal end of said spine (annotated figure 2), wherein said first rail is generally perpendicular with respect to said spine (annotated figure 2); d. a second rail (annotated figure 2) extending from said terminal end of said spine (annotated figure 2), wherein said second rail is generally perpendicular with respect to said spine (annotated figure 2); e. a first ridge (13) extending upward from said first flange (annotated figure 2) in an area between said distal end of said first flange and said spine (annotated figure 2); f. a bottom indexing tile (annotated figure 2) configured to engage said bottom indexing support structure (annotated figure 2), said bottom indexing tile comprising: i. a first face (top face of tile) configured to be generally facing upward during use (annotated figure 2); ii. a second face (bottom face of tile) configured to be generally facing downward during use (annotated figure 2), wherein said first face and said second face are opposite one another (annotated figure 2), wherein said second face is generally horizontally oriented (annotated figure 2), and wherein said first face and said second face are separated by a thickness of said bottom indexing tile defined by a first, second, third, and fourth edge of said bottom indexing tile (it is understood that said first face and said second face are separated by a thickness of said bottom indexing tile defined by a first, second, third, and fourth edge of said bottom indexing tile); iii. a channel (channel where 13 is inserted; figure 2) formed in said second face and extending upward toward said first face (figure 2), wherein said channel extends from said first edge to said second edge of said bottom indexing tile (it is understood that said channel extends from said first edge to said second edge of said bottom indexing tile), and wherein a width of said channel is greater than a width of said ridge (figure 2) such that said bottom indexing tile may slide along a length of said bottom indexing support structure when said ridge is positioned in said channel (it is understood that said bottom indexing tile is capable of sliding along a length of said bottom indexing support structure when said ridge is positioned in said channel); and, iv. a groove (annotated figure 2) formed in said first edge of said bottom indexing tile (annotated figure 2), wherein said groove extends inward from said first edge (annotated figure 2), wherein a depth of said channel is generally perpendicular to a depth of said groove (annotated figure 2), and wherein said first rail is engaged with said groove such that said bottom indexing tile may move with respect to said bottom indexing support structure in a dimension parallel with respect to said length of said bottom indexing support structure as said ridge engages said channel (it is understood that the bottom indexing tile is capable of moving with respect to said bottom indexing support structure in a dimension parallel with respect to said length of said bottom indexing support structure as said ridge engages said channel, since the groove openly extends the length of the tile from edge to edge without obstruction), and simultaneously such that said bottom indexing tile is prevented from moving with respect to said bottom indexing support structure in a dimension perpendicular with respect to said length of said bottom indexing support structure (the limitation is met since the first rail of the spine would prevent the tile from moving with respect to said bottom indexing support structure in a dimension perpendicular since in the z-direction pulling the tile directly vertically, the tongue 23 would be obstructed by the bottom of the first rail -- in addition, the limitation is met since the spine itself would prevent the tile from moving in a second dimension perpendicular with respect to said length of said bottom indexing support structure since in the x-direction, movement would be prevented by the spine).  
As per claim 27, Mei teaches a second flange (annotated figure 2) extending horizontally from said base (annotated figure 2), wherein a distal end of said second flange is secured to a top edge of a second side member (annotated figure 2), and wherein said support structure is generally symmetrical about a plane perpendicularly oriented with respect to said first and second rails and bisecting said spine (annotated figure 2).  
As per claim 28, Mei teaches a second ridge (12) extending upward from said second flange in an area between said distal end of said second flange and said spine (annotated figure 2).  
As per claim 29, Mei teaches a trough (annotated figure 2) formed between said first ridge and said spine (annotated figure 2).  
As per claim 30, Mei teaches said bottom indexing tile further comprises a second channel (channel where 12 is inserted) formed in said second face (figure 2).  
As per claim 31, Mei teaches said first face and said second face of said bottom indexing tile are further defined as being generally rectangular in shape (figure 2) and wherein said channel and said second channel are generally parallel with respect to one another (it is understood that once the tiles are placed said channel and said second channel would be generally parallel with respect to one another).  
As per claim 33, Mei teaches a support structure (figure 2) comprising: a. a channel portion (1; side portions) comprising: i. a first side member (annotated figure 2) that is generally vertically oriented (annotated figure 2); ii. a second side member (annotated figure 2) that is generally vertically oriented and parallel to said first side member (annotated figure 2); b. a support structure (1) comprising: i. a base (annotated figure 2) having a first flange (annotated figure 2) and a second flange (annotated figure 2) extending horizontally (annotated figure 2), wherein a distal end of said first flange is secured to a top edge of said first side member (annotated figure 2), wherein a distal end of said second flange is secured to a top edge of said second side member (annotated figure 2); ii. a spine (annotated figure 2) engaged with said base (annotated figure 2), wherein said spine extends upward from a center of said base (annotated figure 2), and wherein said spine is generally perpendicular with respect to said base (annotated figure 2); iii. a first rail (annotated figure 2) extending from a terminal end of said spine (annotated figure 2), wherein said first rail is generally perpendicular with respect to said spine (annotated figure 2); iv. a second rail (annotated figure 2) extending from said terminal end of said spine (annotated figure 2), wherein said second rail is generally perpendicular with respect to said spine (annotated figure 2), wherein said support structure is generally symmetrical about a plane perpendicularly oriented with respect to said first and second rails and bisecting said spine (annotated figure 2); and, v. a first ridge (13) extending upward from said first flange (figure 2) in an area between said distal end of said first flange and said spine (figure 2); vi. a bottom indexing tile (annotated figure 2) configured to engage said bottom indexing support structure (annotated figure 2), said bottom indexing tile comprising: 1. a first face (top face of tile) configured to be generally facing upward during use (annotated figure 2); 2. a second face (bottom face of tile) configured to be generally facing downward during use (annotated figure 2), wherein said first face and said second face are opposite one another (annotated figure 2), wherein said second face is generally horizontally oriented (annotated figure 2), and wherein said first face and said second face are separated by a thickness of said bottom indexing tile defined by a first, second, third, and fourth edge of said bottom indexing tile (annotated figure 2); 3. a channel (channel where 13 is inserted; figure 2) formed in said second face and extending upward toward said first face (annotated figure 2), wherein said channel extends from said first edge to said second edge of said bottom indexing tile (it is understood that said channel extends from said first edge to said second edge of said bottom indexing tile), and wherein a width of said channel is greater than a width of said first ridge (annotated figure 2) such that said bottom indexing tile may slide along a length of said bottom indexing support structure when said first ridge is positioned in said channel (it is understood that said bottom indexing tile is capable of sliding along a length of said bottom indexing support structure when said first ridge is positioned in said channel), 4. a groove (annotated figure 2) formed in said first edge of said bottom indexing tile (annotated figure 2), wherein said groove extends inward from said first edge (annotated figure 2), and wherein a depth of said channel is generally perpendicular to a depth of said groove (annotated figure 2), and wherein said first rail is engaged with said groove such that said bottom indexing tile may move with respect to said bottom indexing support structure in a dimension parallel with respect to said length of said bottom indexing support structure as said ridge engages said channel (it is understood that the bottom indexing tile is capable of moving with respect to said bottom indexing support structure in a dimension parallel with respect to said length of said bottom indexing support structure as said ridge engages said channel, since the groove openly extends the length of the tile from edge to edge without obstruction), and simultaneously such that said bottom indexing tile is prevented from moving with respect to said bottom indexing support structure in a dimension perpendicular with respect to said length of said bottom indexing support structure (the limitation is met since the first rail of the spine would prevent the tile from moving with respect to said bottom indexing support structure in a dimension perpendicular since in the z-direction pulling the tile directly vertically, the tongue 23 would be obstructed by the bottom of the first rail -- in addition, the limitation is met since the spine itself would prevent the tile from moving in a second dimension perpendicular with respect to said length of said bottom indexing support structure since in the x-direction, movement would be prevented by the spine).  
As per claim 34, Mei teaches a second ridge (12) extending upward from said second flange in an area between said distal end of said second flange and said spine (annotated figure 2).  
As per claim 35, Mei teaches a trough (annotated figure 2) formed between said first ridge and said spine (annotated figure 2).  
As per claim 36, Mei teaches said bottom indexing tile further comprises a second channel (channel where 12 is inserted) formed in said second face (figure 2).  
As per claim 37, Mei teaches said first face and said second face of said tile are further defined as being generally rectangular in shape (figure 2) and wherein said channel and said second channel are generally parallel with respect to one another (it is understood that once the tiles are placed said channel and said second channel would be generally parallel with respect to one another).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 and 38, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei (U.S. Patent No. 7,171,790) in view of McManus et al. (U.S. Pub. No. 2017/0037631).
As per claims 32 and 38, Mei fails to disclose said bottom indexing support structure is further defined as being engaged with a pedestal.  
McManus et al. discloses a tile support structure (abstract) wherein a bottom indexing support structure is further defined as being engaged with a pedestal (50).  
Therefore, from the teaching of McManus et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the flooring support of Mei such that said bottom indexing support structure is further defined as being engaged with a pedestal, as taught by McManus et al., in order to elevate the flooring to provide an area for utilities to run through.


    PNG
    media_image1.png
    613
    800
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments and amendments have been considered but are not persuasive. Applicant provides the argument that the new limitation regarding sliding and simultaneously being prevented from moving in a dimension perpendicular to the length of the support structure is not disclosed since Mei requires that the wood panel 2b pivot during installation. However, after wood panel has been laid horizontally, it is understood that it would be capable of sliding along its edges and simultaneously be a) prevented from movement in a direction perpendicular to the horizonal-x-direction (i.e. vertically), since removal would require a non-perpendicular pivoted direction and b) prevented from movement in a direction perpendicular to the horizontal-y-direction (i.e. horizontally orthogonal), since movement would be prevented horizontally perpendicular to the sliding direction. Therefore, the new limitation is met under the broadest reasonable interpretation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        

/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635